Citation Nr: 0322992	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  94-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1979 to October 
1989.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which, in pertinent part, 
denied an increased evaluation, in excess of 30 percent, for 
pulmonary sarcoidosis.  By a remand issued in November 1996, 
the Board directed additional development.  The claim now 
returns to the Board.

Jurisdiction of the claims files has been transferred several 
times.  In May 2002, the veteran requested transfer of the 
claims files to the Baltimore, Maryland RO, which has current 
jurisdiction of the claims files.

During the pendency of this appeal, several claims regarding 
the veteran's dependents or apportionment for dependents were 
submitted.  These claims are not before the Board for review 
at this time.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  Prior to October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary involvement analogous 
to unspecified pneumoconiosis that was definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on moderate 
exertion, but not by extensive fibrosis, severe dyspnea on 
slight exertion, or corresponding ventilatory deficit 
confirmed by pulmonary function tests, and the veteran did 
not manifest marked impairment of health as a result of 
sarcoidosis, although he was hospitalized for treatment of 
other disorders.

3.  On and after October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary function test results 
showing forced expiratory volume in one second (FEV-1) above 
55 percent of predicted value, with the exception of the 
April 2001 examination, which disclosed an FEV-1 of 54 
percent of predicted, and by ratios of FEV-1 to forced vital 
capacity (FVC) above 55 percent, and by diffusion capacity of 
the lung (single breath method) better than 65 percent of 
predicted, but was not manifested by the need for chronic 
high dose therapeutic corticosteroids for control, or by 
severe dyspnea, extensive fibrosis, or marked impairment of 
health.

4.  Neither the former criteria for evaluating respiratory 
disabilities, in effect when the veteran filed his claim for 
an increased rating in 1991, nor the revised criteria, which 
became effective October 7, 1996, are more favorable to the 
veteran's claim.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 30 
percent, for service-connected pulmonary sarcoidosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.83a, 4.84a, 4.97, Diagnostic Codes 
6600, 6846 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic 
Code 6802 (1996, as in effect prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his disability due to 
service-connected pulmonary sarcoidosis is more severe than 
the current evaluation, a 30 percent evaluation, reflects.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran has been afforded multiple medical examinations.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  In February 
2002, the RO issued a specific letter which advised the 
veteran of the additional evidence required to substantiate 
his claim, advised the veteran of his responsibility to 
identify additional relevant evidence and informed the 
veteran of the actions in developing the claim for which VA 
would be responsible, such as obtaining government records 
identified as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
letter specifically informed the veteran that evidence 
received within one year from the date of issuance of the 
February 2002 letter would be considered in deciding his 
claim.

The veteran was advised of the criteria for an evaluation in 
excess of 30 percent for sarcoidosis, as in effect prior to 
October 7, 1996, by rating decisions issued in December 1991 
and in June 1993, and by a statement of the case (SOC) issued 
in November 1993.  The veteran was advised of the revision of 
the criteria used to evaluate pulmonary sarcoidosis by a May 
1998 supplemental statement of the case (SSOC).  Subsequent 
to the February 2002 letter, a February 2003 SSOC again 
advised the veteran of the provisions of the VCAA, providing 
the complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA, and advised the veteran as well of the 
criteria for evaluations in excess of 30 percent for 
pulmonary sarcoidosis, including both the version of the 
regulation as in effect prior to October 7, 1999, and the 
revised version of the regulation as in effect from October 
7, 1996.  The Board finds that VA's duty to notify the 
veteran has been fully satisfied.  See Quartuccio, supra.

Pulmonary examinations conducted in October and December 1993 
were incomplete, and the veteran was afforded further VA 
examinations in July and August 1997, March 2000, January and 
April 2001, and in August and November 2002.  In addition, 
Social Security Administration records were obtained, and VA 
inpatient and outpatient treatment records, including 
outpatient records through February 2002, were associated 
with the claims file.  The veteran testified at a personal 
hearing conducted in February 1994.  

The VCAA notification letter sent to the veteran in February 
2002 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
indicated that 30 days notice, under the provisions of that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The Board notes that more than 
one year has elapsed since the veteran was provided with this 
very specific VCAA notice by the RO.  Adjudication of the 
claim may proceed, consistent with the VCAA.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Factual background

By a rating decision issued in March 1990, the veteran was 
granted service connection for pulmonary sarcoidosis, and a 
30 percent evaluation was assigned.  That evaluation remained 
in effect, unchanged, when the veteran submitted the October 
1991 claim for an increased evaluation underlying this 
appeal.

Pulmonary examination conducted in October 1993 was 
terminated when the veteran complained of chest pain.  On VA 
examination conducted in December 1993, the examiner 
concluded that the veteran's pulmonary sarcoidosis was in 
remission.  During a February 1994 personal hearing, the 
veteran testified that he was not able to run and play with 
his children because of his difficulty breathing, and his 
disability made it difficult to work or to get insurance.  

The report of a March 1996 examination conducted for Social 
Security Administration purposes discloses that the veteran 
complained of shortness of breath after walking one block or 
up one flight of stairs, with chest pain, which would last 
several hours, at rest or with exertion.  His lung fields 
were normal on physical examination.  No cardiovascular 
abnormality was found on examination.  The examiner concluded 
that the veteran had sarcoidosis involving the lungs 
manifested by shortness of breath and wheezing.  The veteran 
also had a history of heart attack and angioplasty.  

On examination conducted in July 1997, the veteran provided a 
past history of night sweats, loss of weight, headaches, 
chest pain, and coughing episodes.  The veteran reported that 
a diagnosis of sarcoidosis was rendered in service following 
biopsy of the lip and ear in 1989.  The veteran reported the 
he had used Prednisone previously, and, since that medication 
had been discontinued, his coughing and wheezing were 
increasing in severity.  He reported shortness of breath 
after walking one-half block.  He used two pillows to sleep.  
He reported current episodes of chest pain.  On examination, 
there was left lower quadrant tenderness.  Neurological 
examination disclosed no abnormalities.  On examination of 
the skin, the veteran complained of periodic urticaria and 
lip swelling, with outbreaks every four or five days.  There 
were no ocular findings attributed to sarcoidosis.  Renal 
function studies and glucose were within normal limits, as 
were liver function tests.  Computed tomography (CT) scan of 
the abdomen demonstrated mild hepatomegaly.  The veteran's 
pulmonary function testing disclosed mild obstructive 
ventilatory defect with an immediate response to aerosolized 
bronchodilators.  Single breath carbon dioxide diffusing 
capacity was reduced, indicating a loss of effective alveolar 
capillary surface area for gas exchange.  However, exercise 
pulmonary function testing which had been scheduled was not 
conducted because the veteran failed to report for that 
examination.

In October 1997, the RO returned the VA examination as 
inadequate for rating purposes.  The physician again noted 
that the veteran had failed to report for the exercise 
pulmonary function testing necessary to provide a more 
complete opinion.

On VA examination conducted in January 2001, the veteran 
reported having been on and off steroids, and currently, he 
had been off steroids for one year.  The steroids were 
stopped because of swelling, pain, irritability, and sexual 
dysfunction.  He reported that his sarcoidosis symptoms were 
better controlled with the Prednisone.  He reported night 
sweats, some dizziness, and episodes of tripping over his 
feet.  He reported shortness of breath and stated that he was 
unable to run.  He denied shortness of breath with sitting.  
On examination, cardiac rate and rhythm were regular and 
there were no gallops or rubs.  The lungs were clear, without 
wheezes, rales, or rhonchi.  Radiologic examination disclosed 
stable interstitial changes at the bilateral bases and right 
middle lobe lung field consistent with fibrosis.  The 
pulmonary function testing demonstrated moderate obstructive 
ventilatory defect and decreased single breath CO2 diffusing 
capacity.

Records obtained from the Social Security Administration in 
May 2001 disclosed that the veteran was awarded disability 
benefits in March 1994, effective October 1989.  The assigned 
diagnoses were sarcoidosis, manic depression, chest pain, and 
heart attack, status post angioplasty.

On VA examination conducted in August 2002, there were no 
skin lesions or rashes.  The veteran reported that he walked 
two or three miles per day.  There were no rhonchi, rales, 
wheezes, or crepitations on auscultation and percussion of 
the chest.  The veteran had no dyspnea at rest or on level 
walking but had shortness of breath with climbing stairs.  
Cardiac size and contour were normal.  There were diffuse 
fibrotic changes in the lungs.  

The report of November 2002 pulmonary function tests 
disclosed moderate obstructive ventilatory defect.  The ratio 
of the veteran's forced expiratory volume in one second (FEV-
1) to forced vital capacity (FVC) was 63 percent, compared 
with 70 percent at the time of the May 2001 testing and 67 
percent in March 2000.  His diffusion capacity of the lung 
for carbon monoxide (DLCO (SB)) was 69 percent, compared to 
65 percent in May 2001.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  It is 
essential that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical reports must be interpreted in light of the 
whole recorded history and considered from the point of view 
of the claimant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

VA disability evaluations are based on the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Analysis of the facts in this case is complicated by two 
factors.  The first factor involves regulatory changes 
governing evaluation of the sarcoidosis-related pulmonary 
impairment during the course of the appellant's claim.  
Effective October 7, 1996, VA amended its Schedule for Rating 
Disabilities with respect to respiratory disorders.  See 61 
Fed. Reg. 46,728 (1996) (codified as amended at 38 C.F.R. § 
4.97 (1997 to 2002).  When a regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the claimant, once the revised 
regulation becomes effective.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Where the amended regulations 
expressly provide an effective date (as in this case) and do 
not allow for retroactive application, the claimant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

As applied to this case, these principles mean that, prior to 
October 7, 1996, the veteran's disability due to sarcoidosis 
may be evaluated only under the old version of the 
regulation.  However, the evidence from and after October 7, 
1996 must be evaluated under both the prior version of the 
regulation and under the new version of the regulation to 
determine whether one version of the regulation results in a 
more favorable outcome for the veteran than the other 
version.  If one version is more favorable to the veteran, 
that version of the regulation must be applied.  See 
VAOPGCPREC 3-2000.

The second complicating factor is that sarcoidosis may affect 
more than one body system and result in more than one type of 
disability.  Under the revised regulation, as in effect from 
October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846 
provides that extra-pulmonary involvement is to be evaluated 
under the specific body system involved.  In this case, the 
veteran has manifested pulmonary disability, and his 
disability has been evaluated pursuant to 38 C.F.R. § 4.97, 
DC 6802, which provides the criteria for evaluation of 
pneumoconiosis (1991 to 1996), and 38 C.F.R. § 4.97, DC 6846, 
the criteria provided under the revised regulations for 
evaluation of pulmonary sarcoidosis (1997 to the present).  
The Board must consider whether the veteran has additional 
disability due to sarcoidosis, other than the pulmonary 
disability which may be evaluated under DCs 6802 and 6846.  
Analysis of this claim must take into account pulmonary 
impairment and impairment of any other body system related to 
the service-connected sarcoidosis.  

In doing so, it is noted that separate ratings may be 
assigned for two or more disabilities resulting from a 
disease or injury, under different diagnostic criteria, where 
none of the symptoms of any one disability are duplicative or 
overlapping of the symptoms of other disabilities.  Esteban 
v. Brown, 6 Vet. App. 259, 260-62 (1994); 38 C.F.R. § 4.14 
(evaluation of same disability or manifestation under various 
diagnoses is to be avoided).

Finally, the revised regulations require that the veteran's 
pulmonary impairment be evaluated under DC 6600 (bronchitis) 
if evaluation under that diagnostic code would be more 
favorable to the veteran than application of DC 6846 or other 
criteria for evaluation of pulmonary impairment.  

1.  Evaluation prior to October 7, 1996

As discussed above, only the "old" version of the 
regulations at 38 C.F.R. § 4.97 is applicable to assignment 
of an evaluation based on the evidence prior to October 7, 
1996.  Under the version of the regulations effective prior 
to October 7, 1996, the veteran's pulmonary disability is 
evaluated under DC 6802, combined with DC 6899 (the 
diagnostic code number assigned when evaluation is by analogy 
because there is no diagnostic code specific for the disorder 
at issue).  

Rating the veteran's pulmonary disability as analogous to 
pneumoconiosis under DC 6802, a 10 percent evaluation 
contemplates unspecified pneumoconiosis that is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent evaluation requires moderate 
unspecified pneumoconiosis with considerable fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent evaluation requires severe 
unspecified pneumoconiosis with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests and marked 
impairment of health.  A 100 percent disability rating 
requires pronounced unspecified pneumoconiosis, with the 
extent of lesions comparable to far-advanced pulmonary 
tuberculosis, or pulmonary function tests confirm a markedly 
severe degree of ventilatory deficit, and there is dyspnea at 
rest or other evidence of severe impairment productive of 
total incapacity.  38 C.F.R. § 4.97, DC 6802 (1991 to 1996, 
as in effect prior to October 7, 1996).

The records reflect that the veteran was ambulatory, but 
restricted from heavy exertion such as climbing, lifting, or 
pushing.  On VA examination conducted in April 1991, the 
veteran reported shortness of breath with walking 100 yards.  
At his February 1994 personal hearing, the veteran testified 
that he was unable to run with his children and was short of 
breath with climbing stairs.  The evidence that the veteran 
was ambulatory, but that he was unable to run, establishes 
that he was not able to perform strenuous activity, so as to 
meet the criteria for a thirty percent evaluation, but he was 
able to perform moderate activity without severe dyspnea, so 
that this criterion for a 60 percent evaluation was not met.  

Radiologic examination conducted in April 1991 disclosed 
fibrotic changes scattered throughout the lungs.  The 
radiologic examination was interpreted as consistent with the 
diagnosis of sarcoidosis.  However, this evidence establishes 
that the veteran did not have severe, extensive fibrosis so 
as to meet this criterion for a 60 percent evaluation.  

Although involvement of the myocardium and neurological 
symptoms of sarcoidosis were diagnosed in service, extensive 
evaluations in 1992, including during VA hospitalizations and 
Holter monitoring, disclosed that the veteran's chest pain 
and headaches were related to use of cocaine.  The assigned 
diagnosis was angina with coronary artery disease, with the 
angina secondary to cocaine abuse.  The veteran had a left 
ventricular ejection fraction of 75 percent, and cardiac 
medications were prescribed.  Although the veteran complained 
of chest pain in October 1993, and marked sinus bradycardia 
was noted on electrocardiogram examination in September 1993, 
the veteran was continued on his routine cardiac medications 
and monitoring regimen.  No cardiac changes attributed to or 
referable to sarcoidosis were diagnosed.  

The reports of VA hospitalizations in 1992 reflect that the 
veteran was hospitalized for treatment of disorders other 
than the service-connected sarcoidosis.  The evidence 
establishes that the veteran did not manifest severe 
impairment of his health due to sarcoidosis, although the 
veteran's health was also adversely affected by disorders 
other than sarcoidosis, and that service connection was not 
in effect for the other disorders which were affecting the 
veteran's health.  

November 1992 cardiac catheterization disclosed essentially 
normal coronary vessels, but of small caliber.  In February 
1993 and in September 1993, the veteran sought treatment for 
increased symptoms, but did not return for routine follow-up.  
The veteran was scheduled to return for a CT examination of 
the head because of possible neurosarcoidosis symptoms, but 
did not report for that examination.  Pulmonary function 
examination was attempted in October 1993, but as the veteran 
began complaining of chest pain, the testing was terminated.  
On further evaluation, atypical chest pain was the assigned 
diagnosis.  

On VA examination conducted in December 1993, the veteran's 
lungs were clear to auscultation and percussion and there was 
no peripheral edema or cyanosis.  The veteran complained of 
pain with deep breathing.  The veteran had not taken any 
Prednisone in the last six months.  The examiner concluded 
that the veteran's pulmonary sarcoidosis was in remission, 
although the veteran continued to complain of thoracic cage 
pain.  Although the evidence does not include results of 
pulmonary function testing, the examiner's opinion that the 
veteran's sarcoidosis was in remission is persuasive evidence 
that the veteran did not have severe dyspnea on slight 
exertion, and did not meet that criterion for a 60 percent 
evaluation.  Consistent with the December 1993 VA 
examination, the examiner who conducted the March 1996 
examination for SSA purposes also found that the veteran did 
not have dyspnea with walking less than one block, his gait 
was normal, and he had normal ability to sit and stand.  

A one-page private clinical record reflects that the veteran 
sought treatment for complaints of dizziness and headache; 
evaluation for neurosarcoidosis was provided.  However, this 
evaluation was very brief, apparently less than two days.  No 
further treatment for any neurological symptom of sarcoidosis 
was thereafter rendered prior to October 7, 1996.  No 
symptoms of neurological involvement due to sarcoidosis were 
noted at the time of the March 1996 SSA examination.  

Thus, the evidence establishes that the veteran did not meet 
any of the criteria for a schedular evaluation in excess of 
30 percent for pulmonary disability due to sarcoidosis.  

The evidence establishes that no ophthalmologic, neurologic, 
or cardiac impairment due to sarcoidosis was medically 
diagnosed, although such impairment was suspected by the 
providers on several occasions.  The medical evidence further 
reflects that, at those times when providers suspected that 
sarcoidosis might be affecting neurologic or cardiac status, 
based in part on the veteran's history, the veteran did not 
return for scheduled follow-up evaluations, and no current 
cardiac or neurological involvement resulting from 
sarcoidosis was medically diagnosed.  Thus, no basis is 
presented for a separate compensable rating for non-pulmonary 
manifestations of sarcoidosis.

The Board has also considered whether the veteran was 
entitled to an increased evaluation for sarcoidosis on an 
extraschedular basis during this period, including 
consideration of disability of other body systems.  The 
United States Court of Appeals for Veterans Claims has held 
that the question of an extraschedular rating is a component 
of a veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The regulation provides that, 
in the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability.  

VA examination at this time, in 2003, would not be relevant 
to determine whether consideration of extraschedular factors 
warranted an increased evaluation in excess of 30 percent for 
service-connected sarcoidosis prior to October 7, 1996.  In 
the absence of objective evidence or medical diagnosis of an 
exceptional case with such factors as marked interference 
with employment or frequent periods of hospitalization, the 
Board finds that remand to the RO for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) would be 
fruitless.  Under these circumstances, the Board is not 
required to remand the claim for consideration of the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service.  See 
Bagwell, supra; Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

By a preponderance, the evidence establishes that the 
severity of the veteran's pulmonary symptoms due to service-
connected sarcoidosis did not meet any of the criteria for an 
evaluation in excess of 30 percent, and establishes that no 
disabilities other than pulmonary symptoms were attributed to 
service-connected sarcoidosis prior to October 7, 1996.  The 
evidence as to whether an evaluation in excess of 30 percent 
is not in equipoise, nor is the evidence in equipoise as to 
whether a separate, compensable evaluation is warranted for 
any other symptomatology of sarcoidosis.  Therefore, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an evaluation in excess of 30 percent for sarcoidosis, 
prior to October 7, 1996, must be denied.  

2.  Evaluation from October 7, 1996

Effective from October 7, 1996, the criteria specified at 38 
C.F.R. § 4.97, DC 6846 (1997 to 2002), provide that a 30 
percent evaluation is warranted for sarcoidosis with 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is warranted with 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
evaluation is warranted where there is cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.   

In this case, the evidence from October 7, 1996 to the 
present reflects that Prednisone, a corticosteroid, has been 
prescribed intermittently for the veteran.  The veteran 
reported, at VA examinations conducted in January 2001 and in 
August 2002, that he was not taking Prednisone, and had been 
off Prednisone for more than one year.  The veteran was not 
taking Prednisone at the time of the July 1997 VA 
examination, and the list of VA treatment associated with the 
claims file reflects that the veteran did not report for 
scheduled VA outpatient treatment appointments in 1998 and 
1999.  VA clinical records do not verify that Prednisone was 
prescribed for the veteran during the period after July 1997 
but prior to January 2001.  VA outpatient clinical records in 
November 2002 reflect that the veteran's symptoms continued 
to be managed without use of Prednisone.  As the clinical 
evidence reflects that the veteran required Prednisone only 
intermittently, if at all, during this period, it would be 
unreasonable for the Board to conclude that his pulmonary 
sarcoidosis required more than intermittent corticosteroid 
therapy.  Thus, the criteria for an evaluation in excess of 
30 percent for pulmonary sarcoidosis under the schedular 
criteria at 38 C.F.R. § 4.97, DC 6846 are not met from 
October 7, 1996.  

Sarcoidosis might alternatively be rated (active disease or 
residuals) as chronic bronchitis pursuant to 38 C.F.R. 
§ 4.97, DC 6600, and extrapulmonary involvement under the 
specific body system involved.  The criteria for evaluating 
chronic bronchitis provide that a 10 percent evaluation is 
warranted with a forced expiratory volume in one second (FEV-
1) of 71- to 80-percent predicted, or; FEV-1 to forced vital 
capacity (FVC) of 71 to 80 percent, or; diffusion capacity of 
the lung for carbon monoxide (single breath method) (DLCO 
(SB)) 66- to 80-percent predicted.  A 30 percent evaluation 
is warranted with an FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  A 60 percent evaluation is warranted with 
an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), and a 100 percent evaluation is 
warranted with an FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or (DLCO (SB)) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo[cardiogram] or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

In this case, the veteran's July 1997 FEV-1 was 66 percent of 
predicted.  The FEV-1/FVC ratio was 96 percent.  The DLCO was 
67 percent of predicted.  The February 1998 FEV-1/FVC ratio 
was 71 percent.  The DLCO was 57 percent of predicted.  The 
March 2000 FEV-1 was 58 percent of predicted.  The FEV-1/FVC 
ratio was 67 percent.  The DLCO was 74 percent of predicted.  
The April 2001 FEV-1 was 54 percent of predicted (before use 
of medications, which improved it to 65 percent), and the 
FEV-1/FVC ratio was 70 percent, with DLCO(SB) at 65 percent.  
The November 2002 FEV-1 was 56 percent of predicted (before 
use of medications, which improved it to 59 percent).  The 
FEV-1/FVC ratio (without use of medications) was 63 percent.  
The DLCO was 69 percent of predicted.  Thus the evidence 
establishes that, under the criteria for evaluation of 
bronchitis, as revised, the criteria for an evaluation in 
excess of 30 percent is not met under 38 C.F.R. § 4.97, DC 
6600, since the veteran exceed the criteria for a 60 percent 
evaluation based on FEV-1/FVC and DLCO(SB) each time he was 
tested, and met the criteria for a 60 percent evaluation 
based on the FEV-1 ratio on only one of several examinations.  
There is no clinical evidence of right ventricular 
hypertrophy, pulmonary hypertension, any episode of acute 
respiratory failure, or use of outpatient oxygen therapy.  
The veteran's overall disability picture, considered under 
the criteria for bronchitis, does not meet or approximate the 
criteria for a 60 percent evaluation.  

This evidence as applied to the criteria of 38 C.F.R. § 4.97, 
DC 6802 and 6808 (1991 to 1996), indicates that the 30 
percent evaluation assigned before the regulatory changes 
would be continued after that change, if the evidence from 
October 7, 1996 is evaluated under the prior criteria.  The 
extent of fibrosis on VA examinations of the lungs continued 
to show scattered, but not severe, fibrosis.  The veteran was 
working 20 to 30 hours per week, as either a forklift 
operator or as a security guard, during this period.  The 
Board finds that such activity discloses that the veteran did 
not become severely dyspneic with moderate activity.  The 
veteran did not require hospitalization during this period, 
and the evidence does not otherwise reflect general 
impairment of health.  VA outpatient treatment notes in 2001 
and 2002 reflect opinions that the veteran's sarcoidosis was 
under good symptom control.  VA examinations related to 
sarcoidosis disclosed no acute infiltrate or effusion.  These 
findings fail to demonstrate more than considerable fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests, as required for the next higher 
evaluation.

The Board has also considered whether the veteran had any 
ratable extra-pulmonary involvement.  The veteran complained 
of eye problems, but medical evaluation disclosed no 
diagnosed eye disorder other than near-sightedness, although 
the veteran had some subjective complaints of light 
sensitivity.  This evidence does not warrant an increased 
evaluation in excess of thirty percent on the basis of 
involvement of the eyes.

At the time of the July 1997 VA examination, the veteran 
complained that he was having hives and lip swelling with 
welts every four or five days.  However, the only objective 
finding at the time of that examination was mild folliculitis 
of the back.  There is no clinical evidence that the veteran 
complained of urticaria or other skin disorder thereafter, 
and there is no objective clinical evidence of any skin 
disorder since July 1997.  This evidence does not warrant an 
increased evaluation in excess of 30 percent for service-
connected sarcoidosis on the basis of skin involvement.

On VA examination in July 1997, the examiner noted that 
neurologic examination was normal.  Although the veteran has 
sought treatment for suspected neurology involvement since 
July 1997, there had been no medical diagnosis of confirmed 
neurologic symptoms of sarcoidosis or a diagnosed neurologic 
disorder.  This evidence does not warrant an increased 
evaluation in excess of 30 percent for service-connected 
sarcoidosis on the basis of neurologic involvement.

The examiner who conducted July 1997 VA examination noted 
that the veteran had a history of liver involvement, and 
ordered an ultrasound of the liver, but that ultrasound 
disclosed no evidence of a hepatic mass, although there was 
mild hepatomegaly and multiple small lymph nodes.  No 
diagnosis of liver involvement due to sarcoidosis was made, 
and the clinical records reflect that the veteran has not 
sought treatment for or reported any abdominal complaints or 
problems referable to the liver subsequent to the July 1997 
VA examination.  This evidence does not warrant an increased 
evaluation in excess of 30 percent for service-connected 
sarcoidosis.

VA outpatient treatment notes dated in November 2001 reflect 
that the veteran denied chest pain or abdominal pain, and was 
using Viagra without any adverse effects.  Outpatient notes 
dated in November 2002 reflect that the veteran was treated 
for complaints of groin pain, rectal bleeding, and for back 
pain.  He denied chest pain, abdominal pain, dizziness, or 
lightheadedness.  This evidence is persuasive that the 
veteran does not currently have residuals of sarcoidosis 
affecting a body system other than the pulmonary system which 
would warrant an increased evaluation in excess of 30 percent 
for pulmonary sarcoidosis.  

In this case, the evidence clearly reflects that the 
veteran's symptoms from October 7, 1996 have not met the 
criteria for an evaluation in excess of 30 percent under 
either criteria at DC 6802 as in effect prior to October 7, 
1996, and have not met the criteria for an evaluation in 
excess of 30 percent under the new criteria, at DC 6846, 
applicable on and after, but not before, October 7, 1996.  As 
such, neither the old criteria nor the new criteria are more 
favorable to the veteran.

By a preponderance, the evidence establishes that the 
severity of the veteran's pulmonary or other symptoms due to 
service-connected sarcoidosis from October 7, 1996, did not 
meet any of the alternative criteria for an evaluation in 
excess of 30 percent.  The evidence as to whether an 
evaluation in excess of 30 percent is warranted is not in 
equipoise.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable evaluation from October 7, 1996.  
The claim for an evaluation in excess of 30 percent for 
pulmonary sarcoidosis must be denied.  


ORDER

The appeal for an evaluation in excess of 30 percent for 
pulmonary sarcoidosis is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

